Case 17-27132-KCF        Doc 122     Filed 10/11/18 Entered 10/11/18 20:33:06            Desc Main
                                    Document     Page 1 of 11


 UNITED STATES DEPARTMENT OF JUSTICE
 OFFICE OF THE UNITED STATES TRUSTEE
 ANDREW R. VARA
 ACTING UNITED STATES TRUSTEE, REGION 3
 Lauren Bielskie, Esq.
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Telephone: (973) 645-3014
 Fax: (973) 645-5993
 E-mail: Lauren.Bielskie@usdoj.gov

                        UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW JERSEY
 ____________________________________
                                        : Case No. 17-27132 (KCF)
 In re:                                 :
                                        : Chapter 11
 Successful Asset Management, LLC,      :
                                        : The Honorable Chief Judge Kathryn C. Ferguson
 Debtor.                                :
 ____________________________________: Hearing Date: October 25, 2018 at 2:00 p.m.

      OBJECTION OF THE ACTING UNITED STATES TRUSTEE TO THE THIRD
          AMENDED SMALL BUSINESS DEBTOR’S COMBINED PLAN OF
              REORGANIZATION AND DISCLOSURE STATEMENT

        The Acting United States Trustee (the “U.S. Trustee”), by and through his counsel, and in

 furtherance of his duties pursuant to 28 U.S.C. §§ 586(a)(3) and (5), hereby asserts this objection

 (“Objection”) to the Third Amended Small Business Debtor’s Combined Plan of Reorganization

 and Disclosure Statement (“Third Amended Plan & Disclosure Statement”) (Docket No. 121), and

 in support of the Objection, respectfully represents as follows:

                                         BACKGROUND

        1.      On August 23, 2017 (“Petition Date”), Successful Asset Management, LLC

 (“Debtor”), filed a voluntary petition for relief under chapter 11 of title 11 of the United States

 Code. See Docket No. 1. This is a small business case.
Case 17-27132-KCF        Doc 122    Filed 10/11/18 Entered 10/11/18 20:33:06            Desc Main
                                   Document     Page 2 of 11


        2.      The Debtor continues to operate its business and manage its property as a debtor-

 in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        3.      On Schedule A/B, the Debtor disclosed its interest in 45 pieces of real property.

 See Docket No. 1. The Debtor did not disclose any other interest in real or personal property. See

 id.

        4.      On Schedule D, as originally filed and as amended, the Debtor identified Queen

 Equities, LLC as a secured creditor with a blanket lien on all of the real property and a claim in

 the amount of $750,000. See Docket Nos. 1 and 48. The date the debt was incurred is disclosed

 as November 15, 2016. See Docket Nos. 1 and 48.

        5.      On February 22, 2018, the Court entered an Order Converting Case to Chapter 7.

 See Docket No. 31.

        6.      On February 27, 2018, Barry R. Sharer was appointed the chapter 7 trustee. See

 Docket No. 34.

        7.      On February 28, 2018, the Debtor, through then proposed substitute counsel, filed

 a Motion for Order (i) Granting Reconsideration of Order Converting Case Pursuant to Federal

 Rule 59(e) or, in the Alternative, Recovering Chapter 7 Case to Chapter 11 Pursuant to 11 U.S.C.

 § 706; and (ii) Allowing Debtor’s Monthly Association fees to be Held in Escrow Pending Audit

 of Management Company (“Motion to Reconsider”). See Docket No. 40.

        8.      On March 8, 2018, the Debtor filed Amended Schedules. See Docket No. 48. This

 includes an amended Statement of Financial Affairs. See id. In response to Part 1, Item 4

 “payment or other transfers of property made within 1 year before filing this case that benefited

 any insider,” the Debtor discloses eight transactions: (i) the transfer of 26 E Crystal Lake Ave,

 Haddon, NJ to 26 E Crystal LLC, an entity “owned by relative of debtor’s principal” on July 19,




                                                 2
Case 17-27132-KCF         Doc 122    Filed 10/11/18 Entered 10/11/18 20:33:06               Desc Main
                                    Document     Page 3 of 11


 2017, total value $135,000; (ii) the transfer of 35 Old Main Shore Barnegat, NJ to 35 Old Main

 Shore LLC, an entity “owned by relative of debtor’s principal” on June 1, 2017, total value

 $207,000; (iii) the transfer of 1095 Voorhees Ave., Hillside, NJ to 1095 Voorhees LLC, an entity

 “owned by relative of debtor’s principal” on July 10, 2017, total value $137,500; (iv) the transfer

 of 3502 Arborwood, Lindenwold, NJ to the Debtor from “a relative of debtor’s principal” on July

 19, 2017, total value $34,100; (v) the transfer of 2608 Arborwood, Lindenwold, NJ to the Debtor

 from “a relative of debtor’s principal” on May 8, 2017, total value $14,000; (vi) the transfer of

 1710 Arborwood, Lindenwold, NJ to the Debtor from “a relative of debtor’s principal” on July 12,

 2017, total value $14,000; (vii) the transfer of 2915 Arborwood, Lindenwold, NJ to the Debtor

 from “a relative of debtor’s principal” on July 12, 2017, total value $22,000; and (viii) the transfer

 of 2411 Lindenwold, NJ to the Debtor from “a relative of debtor’s principal” on July 12, 2017,

 total value $14,000. See id.

        9.      On March 28, 2018, the Court entered an Order Converting Chapter 7 Case to

 Chapter 11 Pursuant to 11 U.S.C. § 706. See Docket No. 57.

        10.     On May 4, 2018, the Debtor filed the First Amended Small Business Debtor’s

 Combined Plan of Reorganization and Disclosure Statement. See Docket No. 73.

        11.     On May 23, 2018, the U.S. Trustee filed an Objection to the First Amended Small

 Business Debtor’s Combined Plan of Reorganization and Disclosure Statement. See Docket No.

 83.

        12.     On July 11, 2018, the Debtor filed the Second Amended Small Business Debtor’s

 Combined Plan of Reorganization and Disclosure Statement. See Docket No. 97.

        13.     On August 28, 2018, the Debtor filed a letter with the Court stating, in part, that

 there was “an extremely extraordinary circumstance that has just been revealed to the Debtor. The




                                                   3
Case 17-27132-KCF         Doc 122    Filed 10/11/18 Entered 10/11/18 20:33:06               Desc Main
                                    Document     Page 4 of 11


 Debtor has been informed that condemnation of its units is taking place . . . Under these new-found

 circumstances, the Debtor will not have income from its units to fund a Plan of Reorganization . .

 . the Debtor intends to file a Third Amended Plan . . . based on the price offered in the

 condemnation proceedings.” See Docket No. 106.

        14.     On August 31, 2018, the Debtor filed a Reply to Objection of Arborwood

 Condominium Association, Inc., Arborwood II Condominium Association, Inc. and Arborwood III

 Condominium Association, Inc. to Debtor’s Second Amended Combined Chapter 11 Plan and

 Disclosure Statement. See Docket No. 107. In the Reply, the Debtor explains certain properties

 transferred out of the Debtor pre-petition have been transferred back to the Debtor post-petition.

 See id. This appears to be a significant event in the bankruptcy, but is not disclosed in Section 1.8.

        15.     On September 20, 2018, the Debtor filed the Third Amended Plan & Disclosure

 Statement, which is the subject of this Objection. See Docket No. 117.

        16.     The Third Amended Plan & Disclosure Statement provides, in relevant part, that:

 (A) the Plan is a reorganization; (B) the Debtor will fund the plan from rental income and new

 value contributions from its sole shareholder; (C) the Debtor “does not intend to pursue preference,

 fraudulent conveyance, or other avoidance actions”; (D) unsecured creditors are impaired and will

 receive “3% dividend,” with payments beginning on the on the 37th month from the Effective Date

 through the 60th month of the plan; and (E) the equity interest holder (Kevin Gestetner) is

 unimpaired and will retain his “100% equity.” See Docket No. 117.

        17.     The Third Amended Plan & Disclosure Statement, in Section 1.8, describes a

 “possible condemnation that would affect its units.” See Docket No. 117.

        18.     In Section 2.5, Means for Implementation of the Plan, the Debtor states it “will fund

 the Plan from rental income and new value contributions from its sole shareholder.” See id. The




                                                   4
Case 17-27132-KCF        Doc 122     Filed 10/11/18 Entered 10/11/18 20:33:06                Desc Main
                                    Document     Page 5 of 11


 Debtor does not include any further information regarding the effect of condemnation in the Plan

 itself. It appears the only further reference to the condemnation is Exhibit D, Plan Projections.

 See Docket No. 117, Exhibit D.

        19.     Article 5, Discharge, does not include a reference to Section 1141(d)(6)(B). See

 Docket No. 117, Article 5.

                                        LEGAL ANALYSIS

        20.     Pursuant to 11 U.S.C. § 586, the U.S. Trustee is obligated to oversee the

 administration of Chapter 11 cases. Under 11 U.S.C. § 307, the U.S. Trustee has standing to be

 heard on any issue in any case or proceeding under the Bankruptcy Code. Such oversight is part

 of the U.S. Trustee’s overarching responsibility to enforce the laws as written by Congress and

 interpreted by the courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia

 Gas Systems, Inc.), 33 F.2d 294, 295-96 (3d Cir. 1994) (nothing that the U.S. Trustee has “public

 interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest);

 Morgenstern v. Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)

 (describing the U.S. Trustee as a “watchdog”).

 Adequacy of the Disclosure Statement

        21.     Pursuant to Section 1125(b) of the Bankruptcy Code, a disclosure statement must

 contain “adequate information” to allow parties to make an informed judgment about a plan of

 reorganization or liquidation. Section 1125(a)(1) defines “adequate information” as follows:

                “[A]dequate information” means information of a kind, and in sufficient
                detail, as far as is reasonably practicable in light of the nature and history of
                the debtor and the condition of the debtor’s books and records, including a
                discussion of the potential material Federal tax consequences of the plan to
                the debtor, any successor to the debtor, and a hypothetical investor typical
                of the holders of claims or interests in the case, that would enable such a
                hypothetical investor of the relevant class to make an informed judgment
                about the plan, but adequate information need not include such information



                                                   5
Case 17-27132-KCF           Doc 122    Filed 10/11/18 Entered 10/11/18 20:33:06             Desc Main
                                      Document     Page 6 of 11


                 about any other possible or proposed plan and in determining whether a
                 disclosure statement provides adequate information, the court shall consider
                 the complexity of the case, the benefit of additional information to creditors
                 and other parties in interest, and the cost of providing additional
                 information.

 See 11 U.S.C. § 1125.

         22.     Full disclosure is a fundamental policy in the reorganization process. See Oneida

 Motor Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 417 (3d Cir. 1980), cert. denied, 109 S.

 Ct. 495 (1988) (“[W]e cannot overemphasize the Debtor’s obligation to provide sufficient data to

 satisfy the code standard of ‘adequate information.’”); see also In re Crowthers McCall Pattern,

 Inc., 120 B.R. 279, 300 (Bankr. S.D.N.Y. 1990) (“Given the necessity for adequate information in

 the Disclosure Statement and the paramount position Section 1125 occupies in the Chapter 11

 process, there is little, if any, room for harmless error.”).

         23.     When assessed against the standards outlined above, the Third Amended Plan &

 Disclosure Statement is inadequate because the information provided is not clear or complete

 enough for a hypothetical investor to make an informed judgment about the proposed plan and, at

 times, is contradictory.

         24.     As set forth above, the Third Amended Plan & Disclosure Statement provides the

 plan will be funded from future rental income and contributions from the sole shareholder. There

 is little discussion of the effect of condemnation, other than in footnotes to the Plan Projections at

 Exhibit D. Clearly, the changed circumstances of the possible condemnation completely change

 the means of implementing the plan and also have a lot of unknown variables, including the timing

 and the amount.      An explanation should be prominent in the plan, and not just footnoted

 information in the Plan Projections.




                                                     6
Case 17-27132-KCF         Doc 122    Filed 10/11/18 Entered 10/11/18 20:33:06             Desc Main
                                    Document     Page 7 of 11


        25.      There is also not enough information regarding the ability or commitment of

 Gestetner to make a $20,000 contribution. Also, in Sections 1.6 and 2.5, the Debtor states the

 payment from Gestetner will be made on the Effective Date, but Exhibit B, Cash on Hand on the

 Effective Date, shows “$0” in “Capital Contributions.”

        26.      Accordingly, the information provided is not adequate.

 Confirmation of the Plan

        27.      Confirmation of a chapter 11 plan requires that the Debtor meet all the requirements

 of Section 1129(a). See Matter of Greate Bay Hotel & Casino, Inc., 251 B.R. 213, 220-21 (Bankr.

 D.N.J. 2000).

    A. Feasibility – 11 U.S.C. § 1129(a)(11)

        28.      Section 1129(a)(11) requires a debtor to demonstrate the plan is feasible. See

 generally, 11 U.S.C. § 1129(a)(11). The standard of proof required by a debtor to prove a chapter

 11 plan’s feasibility is by a preponderance of the evidence. See In re Rubicon US REIT, Inc., 434

 B.R. 168, 174 (Bankr. D. Del. 2010); In re Trans Max Tech., Inc., 349 B.R. 80, 92 (Bankr. D. Nev.

 2006). The debtor must present evidence to sufficiently demonstrate that a plan has a reasonable

 chance of succeeding. See Greate Bay Hotel & Casino, Inc., 251 B.R. at 226. The debtor has to

 establish concrete evidence of a sufficient cash flow to fund and maintain both its operations and

 obligations under a proposed plan. See Trans Max Tech., Inc., 349 B.R. at 92.

        29.      In addition, the Court is obligated to independently evaluate the plan and determine

 whether it offers a reasonable probability of success. See Greate Bay Hotel & Casino, Inc., 251

 B.R. at 226.

        30.      “The purpose of § 1129(a)(11) ‘is to prevent confirmation of visionary schemes

 that promise creditors and equity security holders more under a proposed plan than the debtor




                                                  7
Case 17-27132-KCF         Doc 122     Filed 10/11/18 Entered 10/11/18 20:33:06           Desc Main
                                     Document     Page 8 of 11


 could possibly attain after confirmation.’” See In re Sound Radio, Inc., 103 B.R. 521, 522 (D.N.J.

 1989), aff’d sub nom Appeal of Robinson, 908 F.2d 964 (3d Cir. 1990) (citation omitted).

        31.     The facts and circumstances of this case demonstrate that the proposed plan is not

 feasible on its face and, as a result, may fail to qualify for confirmation.

        32.     Payments to non-priority general unsecured creditors are scheduled to commence

 37 months after the Effective Date through the 60th month of the Plan. As a general matter, it is

 difficult to evaluate the likelihood of any distribution to unsecured creditors where the first

 payment is not scheduled for more than three years.

        33.     As the Third Amended Plan & Disclosure Statement does not comply with Section

 1129(a)(11), confirmation should be denied.

    B. Best Interest Test – 11 U.S.C. § 1129(a)(7)

        34.     Section 1129(a)(7) requires that each impaired class of claims receives as much as

 it would under a chapter 7 liquidation. To satisfy this test, the Debtor must provide a liquidation

 analysis. Here, although the Debtor provided a liquidation analysis, it does not take into account

 any potential avoidance actions that the Debtor, or a trustee, may be able to commence on behalf

 of the estate. This is relevant in light of the information in the amended Statement of Financial

 affairs disclosing the transfer of real property to potential insiders in the one year prior to the

 Petition Date as well as the lack of information for any value received from Queen Equities, LLC.

        35.     As the Third Amended Plan & Disclosure Statement does not comply with Section

 1129(a)(7), confirmation should be denied.




                                                    8
Case 17-27132-KCF                Doc 122      Filed 10/11/18 Entered 10/11/18 20:33:06         Desc Main
                                             Document     Page 9 of 11


        C. Absolute Priority Rule – 11 U.S.C. § 1129(a)(8)

            36.      Section 1129(a)(8) requires that each class of claims either be unimpaired or vote1

 to accept the plan. Section 1129(b)(1) provides an exception to Section 1129(a)(8) if the plan does

 not discriminate unfairly, is fair and equitable and meets all other requirements under Section

 1129(a). Fair and equitable is defined by Section 1129(b)(2), including that no junior interest can

 receive property until all senior interests are paid in full. 11 U.S.C. § 1129(b)(2)(B)(ii). These

 connected statutory provisions are commonly referred to as “the absolute priority rule.” See In re

 Armstrong World Indus., Inc., 432 F.3d 507, 511-12 (3d Cir. 2005). Under this rule, “a dissenting

 class of unsecured creditors must be provided for in full before any junior class can receive or

 retain any property [under a reorganization] plan.” Norwest Bank Worthington v. Ahlers, 485 U.S.

 197, 202, 108 S. Ct. 963, 99 L. Ed. 2d 169 (1998), quoting In re Ahlers, 794 F. 2d 388, 401 (8th

 Cir. 1986).

            37.      There is an exception to the absolute priority rule called “the new value exception,”

 which “allows existing equity holders to retain (i.e., buy back) their ownership interests in the

 reorganized debtor over the objection of any senior dissenting unsecured creditor class that is not

 being paid in full if the equity holders make a new capital contribution to the debtor that meets

 certain criteria.” In re Haskell Dawes, Inc., 199 B.R. 867, 871 (Bankr. E.D. Pa. 1996).

            38.      The criteria requires a capital contribution that is: (1) “in the form of money or

 money’s worth”; (2) “necessary to the reorganization”; (3) “reasonably equivalent to the value of

 the interest being retained”; (4) up front”; and (5) “substantial.” Haskell Dawes, 199 B.R. at 872

 (citations omitted). The plan proponent has the burden of proof. Id. Further, “‘[a] rigorous

 showing as to these requirements is necessary in order to ensure that a debtor’s equity holders do



 1
     There is no voting information available at this time.


                                                              9
Case 17-27132-KCF            Doc 122      Filed 10/11/18 Entered 10/11/18 20:33:06                      Desc Main
                                        Document      Page 10 of 11


 not eviscerate the absolute priority rule by means of contrived infusion.’” In re Sea Garden Motel

 & Apartments, 195 B.R. 294, 301 (D.N.J. 1996), quoting In re Tallahassee Assocs., L.P. 132 B.R.

 712, 717 (Bankr. W.D. Pa. 1991).

         39.      The Third Amended Plan & Disclosure Statement indicates non-priority general

 unsecured creditors will only receive a 3% dividend and that Kevin Gestetner is not impaired and

 will retain 100% equity.

         40.      Arguably, the Debtor would satisfy the first criteria as the contribution is in the

 form of money. The Debtor also, arguably, would satisfy the second criteria as it does not appear

 that rental income (and/or funds received from the condemnation) alone can fund the plan. As to

 the third, fourth and fifth criteria – that the contribution be reasonably equivalent to the value of

 the interest being retained, upfront 2, and substantial – there is simply not enough information

 provided by the Debtor to consider these elements.

         41.      There is also no proof of Gestetner’s ability or commitment to make these

 payments.

         42.      To the extent creditors do not vote to accept the plan, Third Amended Plan and

 Disclosure Statement violates the absolute priority rule, and does not satisfy the new value

 exception, confirmation should be denied.

                                                CONCLUSION

         WHEREFORE, it is respectfully submitted that the Court disapprove the Third Amended

 Plan & Disclosure Statement and grant such other relief as the Court deems just and proper.

                                                      Respectfully submitted,

                                                      ANDREW R. VARA

 2
  While certain provisions in the Third Amended Plan & Disclosure Statement indicate Gestetner will make the
 payment on the Effective Date, this information is not included on Exhibit B, Cash on Hand on the Effective Date,
 where it states “$0” in “Capital Contributions.”


                                                         10
Case 17-27132-KCF     Doc 122     Filed 10/11/18 Entered 10/11/18 20:33:06   Desc Main
                                Document      Page 11 of 11


                                         ACTING UNITED STATES TRUSTEE
                                         REGION 3

                                         By:    /s/ Lauren Bielskie
                                                Lauren Bielskie
                                                Trial Attorney

 Dated: October 11, 2018




                                           11
